 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccordingly, determine the instant jurisdictional dispute by decidingthat laborers, rather than plumbers, are entitled to the work in-dispute.In making this determination, we are assigning the workto the employees who are represented' by the Laborers but not tothat Union or its members.Determination of DisputeUpon the basis of the foregoing findings and the entire recordin this proceeding, the Board makes the following determination ofdispute pursuant to Section 10(k) of the Act:1.The laborers employed by Bellezza Company, 'Inc., who arerepresented by Local 472, International Hod Carriers, Building andCommon Laborers Union of America, AFL-CIO, are entitled toperform the disputed work of installing nonmetallic outside sanitaryand storm sewers, in connection with the site development projectidentified as the Central Maintenance Facility and Garage, Route440, Jersey City, New Jersey.2.Local 69, United Association of Journeyman and Apprenticesof the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO, is not entitled, by means proscribed bySection 8(b) (4) (D) of the Act, to force or require the Companyto assign the above-described disputed work to plumbers.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 69, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, shall notify the Regional Directorfor Region 22, in writing, whether it will or will not refrain fromforcing or requiring the Company, by means proscribed by Sec-tion 8(b) (4) (D), to assign the work in dispute to plumbers ratherthan laborers.Cemetery Service Corporation(Parkview and Springdale Ceme-teries)andTeamsters,Chauffeurs and Helpers Local UnionNo. 627, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, Petitioner.Case No. 1-50-RC-1001.November 9, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Hearing OfficerSamuel Jacobson. The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.--149 NLRB No. 58. CEMETERY SERVICE CORPORATION, ETC.605Upon the entire record 1 in this case, the Board' finds :1.The Employer 3 contends that the Board should not assertjurisdiction on the grounds that it does not meet the jurisdictionalstandard for retail operations, that the nonretail standard is notapplicable because its nonretail operations arede minimis,and that,in any event, it does not meet such standard.The Employer operates two cemeteries known as Parkview andSpringdale, sells and installs grave monuments, and operates aflorist business, all in Peoria, Illinois, and vicinity.During theyear 1963, the Employer's gross income from its operations was$410,585.Of this amount, $2,040 resulted from the sale of flowersto florists and of monument foundations to monument companies,and $12,295 represented income from the manufacture and retailsale of animal coffins and grave blankets and from the sale andinstallation of coffin containers to mortuaries.The parties agreethat the $2,040 was nonretail income, but disagree as to the $12,295,the Employer contending that it was retail income.The parties agree, and we find, that the Employer's operations donot meet the Board's $500,000 gross income standard for the asser-tion of jurisdiction over retail enterprises .4However, the Boardhas held that where, as here, an employer is engaged in combina-tion retail and nonretail operations, the Board's nonretail standardswill be applied if the employer's, income from such operationsThe Employer submitted a motion to strike brief of Petitioner on the ground that thePetitioner,without special permission of the Board,had filed with the Board a brief dif-ferent from the one it had filed with the Regional Director.The Petitioner opposed themotionThis case was transferred to the Board after the parties had filed briefs with theRegional Director.Section 10207(1)of the Board'sRules and Regulations,Series 8, asamended, provides as follows:If any case is transferred to the Board for decision after the parties have filedbriefswith the regional director,the parties may, within such time after service ofthe order transferring the case as is fixed by the regional director,filewith theBoard seven copies of the brief previously filed with the Regional Director. ... Nofurther briefs shall be permitted except by special permission of the Board.As the Petitioner'sbriefwas different from the one it filed with the Regional Director,and as it was filed without special permission,its filing contravened the Rules.Accord-ingly, the Employer'smotion is granted and the Petitioner's brief is rejected.The Petitioner's request for oral argument is hereby denied,as the entire record, in-cluding the Employer's brief,adequately presents the issues and the positions of the parties.2 Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman McCulloch and Members Fanning and Brown].3Cemetery Service Corporation,herein called CSC, owns and controls Springdale CemeteryAssociation and Peoria Cemetery Co. which,in turn, own and operate Springdale and Park-viewCemeteries located in Peoria, Illinois.CSC is also engaged in the sale and installa-tion of grave monuments and markers under the trade name of Wm. Triebal MonumentCo, and in the florist business under the name of Maywood Florist.The parties stipulated,and we find,that the Employer's operations constitute a single integrated enterprisefunctioning under the ownership and control of 'Cemetery Service Corporation.'-Cf.Carolina,Supplies and Cement Co.,122 NLRB 88;Inglewood Park CemeteryAssociation,147 NLRB 303. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDexceedsde ininimis.5We find that not only the sales to florists,monument companies, and mortuaries were nonretail, but also thesale of animal coffins and grave blankets, which the Employer manu-factured, were nonretail.As these nonretail sales totaled $14,335,and exceededde minimis,the nonretail standard is applicable.6We come then to a consideration of whether the Employer meetsthe Board's discretionary standards for asserting jurisdiction overa nonretail operation.During 1963 the Employer made purchasesout of State in the amount of $43,123, which the parties agree con-stituted inflow, as defined inSie'nwns Mailing Service,122 NLRB 81.There is, however, a dispute between the parties as to the followingpurchases, the Petitioner contending that they constituted additionalinflow:' (1) Liquid asphalt costing $1,825 was purchased from alocal company to which the asphalt had been shipped directly froman out-of-State seller; (2) a statue, marble for the construction ofa mausoleum, typewriters, a snowplow, and a leafblower, purchasedfor $11,097 outside the State of Illinois.As the Employer's pur-chases of liquid asphalt were made from a seller within the Statewho received it from outside the State, such purchases clearly con-stituted inflow.8The Employer would exclude the purchase ofstatue,marble, typewriters, snowplow, and leafblower as non-recurring expenditures.Although purchase of the first two itemsmay be infrequent, they represent material used in Employer's op-eration.The last three items are similar in nature to the equipmentexpenditures for a truck and a tractor, which the parties agree areproperly included in the admitted inflow. Even if some of theseitems are nonrecurring capital expenditures, they are not the onlytype involved and therefore not the sole basis for asserting jurisdic-tion here.Accordingly, we shall include them as part of the inflowfor jurisdictional purposes.9As the admitted inflow together withthe disputed inflow exceeds $50,000, we find that the Employer isengaged in commerce within the meaning of the Act and that itwill effectuate the policies of the Act to assert jurisdiction herein.2.The labor organization involved claims to represent certainemployees of the Employer.'Yakima CascadeFuel Co.,126 NLRB 1,316;.ApplianceSupply Company,127 NLRB319;National Car RentalCompany,141 NLRB 1086;Harry Pollins,d/b/a Harry's Tele-vision Sales and Service,143 NLRB 4500Harry Pollins d/b/a Harry'sTelevision Sales and Service, supra.7During 1963the Employeralso paid premiums in the amountof $8 206 to in-Stateagentsof out-of-State companiesfor insurance coveringthe lives of its executives, theft,workmen's compensation,liability,fire, and employee hospitalization;and it received fromout of State income fromcemeterycare fund investmentsamounting to $3,518In viewof our decision herein, we find it unnecessary to, and thereforedo not,decide thenature ofthese transactions for jurisdictional purposes9 Siemens Mailing Service,supra.0 Cf Magic Mountain, Inc.,123 NLRB 1170, in whichthe Board refused to assert juris-diction on the basis of nonrecurring capital expenditures alone. CEMETERY SERVICE CORPORATION, ETC.6073.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The parties stipulated at the hearing that the appropriate unitincludes all employees employed by Cemetery Service CorporationatPeoria, Illinois, and vicinity locations, excluding office clericalemployees, salesmen, professional employees, guards, and supervisorsas defined in the Act. However, the Employer contends, contraryto the Petitioner, that Arthur Johnson, Roland Johnson, and FredJohnson should be excluded from the unit as supervisors.These three employees, who are brothers, have been employed formany years at the Parkview and Springdale Cemeteries. A fourthbrother, Kenneth Johnson, is the superintendent of both cemeteries.Roland lives in a house on the Parkview premises, but works pri-marily at Springdale.Arthur works chiefly at Parkview. Rolanddrives a truck, hauls tombstones and dirt, digs graves with a backhoetractor, sets up funerals, lays foundations and gravestones, and picksup trash.Arthur unlocks the Parkview gates every morning, getsout the mower, changes the blades, runs the tractor, lays out graves,and hauls dirt. Every morning Roland and Arthur pick up fromthe office or from Kenneth Johnson work orders stating the workto be done. Kenneth designates employees to assist or work withRoland and Arthur in performing this work.Fred Johnson replaces Kenneth Johnson while he is on vacation,but Kenneth leaves specific instructions for him to follow. At othertimes during the year, Fred takes employees by truck to work atthe cemeteries, digs graves, and performs other such duties at bothcemeteries.Kenneth Johnson does the hiring, discharging, assigning, andgranting of time off to employees, and checks on the work at thecemeteries on an everage of three times a week.Under these circumstances, we find that neither Roland norArthur nor Fred Johnson possesses supervisory authority, and weshall include them in the unit.However, we find that KennethJohnson is a supervisor, and shall exclude him.Accordingly, we find that the following unit is appropriate forthe purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act: All employees of the Employer in Peoria,Illinois, and vicinity locations, excluding office clerical employees,salesmen, professional employees, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]